Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on February 24, 2022 is acknowledged. 
3.	Claims 1-21 are pending in this application.

Restriction
4.	Applicant’s election without traverse of Group 1 (claims 1-11) and the election of (SEQ ID NO: 34) BNZ- as the disclosed species of a composite peptide sequence that the nucleotide encodes, dsDNA as the species of DNA, c-cytokine family as the species of cytokine family, IL-15 as the species of a single target ligand or receptor in the reply filed on February 24, 2022 is acknowledged.
Restriction is deemed to be proper and is made FINAL in this office action. Claims 12-21 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-11 are examined on the merits in this office action.

Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
U.S.C. 112, second paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 1 recites, “A nucleotide sequence encoding a therapeutic composite peptide, wherein the therapeutic composite peptide inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand receptor.” It is unclear what peptides are encompassed within the therapeutic composite peptide conjugate. The claim recites a function without clearly defining the peptides involved in the function. It is unclear what amino acids are required to have a function of “inhibits an activity of at least two cytokines”. The dependent claims define the ligand, but not the peptide. It is unclear what peptide sequences would have the same function as the composite peptide of instant claims. Thus, the metes and bounds of the claim is unclear. Because claims 2-6 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
8.	Claim 7 recites, “A pharmaceutical composition comprising a nucleotide sequence encoding a therapeutic composite peptide, wherein the therapeutic composite peptide inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand receptor.” It is unclear what peptides are encompassed within the therapeutic composite peptide conjugate. The claim recites a function without clearly defining the peptides involved in the function. It is unclear what amino acids are required to have a function of “inhibits an activity of at least two cytokines”. The dependent claims define the ligand, but not the peptide. It is unclear what peptide sequences would have the same function as the composite peptide of instant claims. Thus, the metes and bounds of the claim is unclear. Because claims 8-11 depend from indefinite claim 7 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.


U.S.C. 112, first paragraph
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a nucleotide sequence encoding a therapeutic composite peptide, wherein the therapeutic composite peptide inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand receptor, and a pharmaceutical composition comprising the same. The generic statements a nucleotide sequence encoding a therapeutic composite peptide that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand receptor, do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claims 1 and 7 are broad generics with respect all possible peptides and nucleotide sequences that encode the peptides encompassed by the claims. The possible structural variations are limitless to any class of peptide or a peptide-like molecule and nucleotides that encode the peptides, and make up the class of nucleotides. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples as what composite peptides regions of 1-20 in length the claims are referring to. 
The specification is limited to the sequence IKEFLQRFIHIVQSIINTS (SEQ ID NO: 34, also referred as BNZ-) (see paragraph [0032]), which is a 19mer peptide sequence. The instant specification discloses that “Another embodiment relates to a method for blacking signaling by one or more c-cytokine family members contacting a cell with an isolated or purified peptide consisting essentially of amino acid sequence IKEFLQRFIHIVQSIINTS (SEQ ID NO: 34)” (see paragraph [0033]).The specification discloses derivatives of SEQ ID NO: 34, wherein the derivative peptide has similar physico-chemical properties as the peptide consisting of amino acid sequence IKEFLQRFIHIVQSIINTS (SEQ ID NO: 34), but the derivative peptide has distinct biological activity (see paragraph [0036]). The specification discloses custom peptide of SEQ ID NO: 34 wherein the custom peptide differs from SEQ ID NO: 34 by conservative substitution of one or more amino acids (see paragraph [0038]). The specification discloses that the custom peptide of SEQ ID NO: 34 wherein the custom peptide differs from SEQ ID NO: 34 by substituting another polar amino acid for glutamine at the position 6 (see paragraph [0039]), by substitution of one or more amino acids with similar biochemical properties to the amino acids comprising sequence of SEQ ID NO: 34 (see paragraph [0040]), has distinct biological activity, wherein the amino acid sequence of custom peptide shares at least 50% sequence homology to the amino acid sequence of SEQ ID NO: 34 (see paragraph [0041]). The working example describes that the BNZ- peptide specifically inhibits the growth-promoting activities of IL-9 and IL-15 (see Example 2). The working example describes inhibition of intracellular signaling by BNZ- peptide (see Example 5). The working example describes peptide preparation based form the core sequence D/E-F-L-E/Q/N-S/R-X-L/I-X-Q (SEQ ID NO: 158) where X denotes any amino acid (see Example 6). The working Example discloses the use of custom derivative c-antagonist peptides to block cytokine function of HAM/TSP (see Example 12). The specification discloses that the polypeptide sequences of each ligand or receptor to be targeted are determined by using any number of approaches and the methods (see paragraph [0251]). The specification does not describe the activity of custom peptides having 50% homology, the derivative peptide that has similar physico-chemical properties as the peptide consisting of amino acid sequence IKEFLQRFIHIVQSIINTS (SEQ ID NO: 34), the derivative peptide has distinct biological activity, custom peptide differs from SEQ ID NO: 34 by conservative substitution of one or more amino acids. Yampolsky et al (Genetics, 2005, 170: 1459-1472, filed with IDS) teach the effects of single amino acid substitution on the peptide activity (see Table 3, for example).  Description of SEQ ID NO: 34 and the core peptide D/E-F-L-E/Q/N-S/R-X-L/I-X-Q do not encompass vast number of different peptide sequences. Additionally,  custom peptide differs from SEQ ID NO: 34 by conservative substitution of one or more amino acids implies that ALL amino acids can be substituted. Furthermore, the core peptide D/E-F-L-E/Q/N-S/R-X-L/I-X-Q also have vast different amino acid peptide species.  50% of sequence homology of instant SEQ ID NO: 34 implies that 9 amino acids can be different from instant SEQ ID NO: 34. Furthermore, the sequence is not only limited to instant SEQ ID NO: 34. The peptide can comprise the instant SEQ ID NO: 34. Therefore, there are vast amounts of peptides that are encompassed within the genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
Codons correspond to a specific amino acid that are encoded by the nucleic acids. There are different codons for different amino acids. For example, UCU, UCC, UCA and UCG are codons for the amino acid serine. Therefore, different amino acid content in the peptide/protein sequences will lead to different nucleic acid sequences (see Codon - Definition and Examples - Biology Online Dictionary, pp. 1-12, enclosed). Therefore, in order to determine a nucleotide sequence encoding a peptide/protein sequence, the exact peptide/protein sequence is required. Instant claims recite the ligand or receptor that the composite peptide aligns with. There is no clear written description as to what peptide sequences would align with instant SEQ ID NOs: 122-123, 125-129, 142-143, 145-148, 155-156 and 158-161. Yampolsky et al (Genetics, 2005, 170: 1459-1472, filed with IDS) teach the effects of single amino acid substitution on the peptide activity (see Table 3, for example).
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Art of Interest
	The closest art to a nucleotide sequence encoding instant SEQ ID NO: 34 (BNZ-) is Jacques et al (US Patent No. 10358477). Jacques et al teach a nucleotide sequence that has 82.6% sequence identity to a nucleotide encoding instant SEQ ID NO: 34 (see SEQ ID NO: 47, residues 286-342). 

Zilberman et al (US 2011/0091515, filed with IDS) teach composite structures composed of a device as a core structure, being a medical device or article, and a porous polymeric coat (see abstract). Zilberman et al teach that the bioactive agents can be incorporated into the coat of the composite structure, such as cytokines, chemokines and related factors (see paragraph [0137]). Zilberman et al do not teach a nucleic acid encoding a therapeutic composite peptide that inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand or receptor.

Mirkin et al (US Patent No. 8512946, filed with IDS) teach composite particles and methods of synthesizing a composite particles (see abstract). Mirkin et al teach that the target compound is a member of a specific binding pair which comprise nucleic acid, oligonucleotide, peptide nucleic acid, polypeptide…interleukins, interferon, cytokines, peptides comprising a tumor-specific epitope… (see column 10, lines 28-41). Mirkin et al do not teach a nucleic acid encoding a therapeutic composite peptide that inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand or receptor.

Sasaki et al (US 2013/0052127, filed with IDS) teach an antigen or drug delivery complex containing a complex of an antigen or drug and a cationic molecule (see abstract). Sasaki et al teach an antigen or drug delivery complex, comprising a complex of an antigen or drug and a cationic molecule, and an anionic molecule encapsulating the same, which is cell or organ-oriented. The complex wherein the antigen or drug is a nucleic acid, a peptide, a protein or an inactivated virus (see paragraph [0019]). Sasaki et al do not teach a nucleic acid encoding a therapeutic composite peptide that inhibits an activity of at least two cytokines selected from a family of cytokines that bind to a common receptor, and wherein the therapeutic composite peptide comprises a region 1-20 amino acids in length that aligns with a corresponding region of a single target ligand or receptor.



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654